DETAILED ACTION
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 4 and 5 recites the limitation "the delay time period" in line 1.  There is insufficient antecedent basis for this limitation in the claim. While the claim is currently dependent on claim 1, it is understood that the claim should depend on claim 3 for purposes of examination.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-12 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) the determining of a compensated glucose concentration level. Nothing in the claim element precludes the step 
 This judicial exception is not integrated into a practical application because it does not recite any additional elements. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because it does not recite any additional elements. Moreover, the receiving of data is considered to be an insignificant extra-solution activity (data-gathering). 
The dependent claims are either directed to additional aspects of the abstract idea or to generic devices for data gathering (i.e. wearable glucose sensor). While claim 12 recites delivering a therapy, it does not effect a “particular” treatment by applying the judicial exception.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 2, 8-11 is/are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Peyser et al. (US 2011/0152658).

As to claim 2, Peyser teaches the temperature parameter is a temperature, temperature change, or a temperature offset ([0060]).
As to claim 8, Peyser teaches receiving a glucose signal includes receiving a glucose signal from a wearable glucose sensor ([0080]).
As to claim 9, Peyser teaches the detecting a temperature signal includes measuring a temperature parameter of a component of the wearable glucose sensor ([0060]).
As to claim 10, Peyser teaches determining a compensated glucose level includes executing instructions on a processor to receive the glucose signal and the temperature signal and determine the compensated glucose concentration level using the glucose signal, the temperature signal, and the delay parameter ([0060], [0075]).
As to claim 11, Peyser teaches storing a value corresponding to the temperature parameter in a memory circuit and retrieving the stored value from the memory circuit for use ([0101-0102]).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Peyser et al. (US 2011/0152658) in view of Roy et al. (US 2011/0237917).
As to claim 12, Peyser fails to teach the delivering of therapy based on the compensated glucose concentration level. Roy teaches a device which uses estimated blood glucose levels to deliver insulin therapy ([0018], [0094]). It would have been obvious to modify Peyser with Roy to allow for therapy to be applied directly, so that the user can be treated before it rises to a more urgent event.

Allowable Subject Matter
Claims 3-7 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 101 set forth in this Office action and to include all of the limitations of the base claim and any intervening claims. This includes the examiner’s interpretation that claims 4 and 5 are dependent on claim 3.
The prior art of record fails to teach and/or fairly suggest, in combination with all other recited limitations, that the temperature parameter is detected at a first time, and the glucose concentration is detected at a second time after the first time, wherein the delay parameter includes a delay time period between the first time and the second time that accounts for a delay between a first temperature change at the external component and a second temperature change proximate a glucose sensor.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Cheng can be reached on 571-272-5596.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


CHRISTIAN JANG

Art Unit 3791



/CHRISTIAN JANG/Primary Examiner, Art Unit 3791                                                                                                                                                                                                        8/14/21